* Corpus Juris-Cyc. References: Corporations, 14aCJ, p. 1408, n. 25; p. 1409, n. 35. Acquiring jurisdiction over foreign corporation by service of process, see annotation in 70 L.R.A. 532; 21 R.C.L. 1348.
Gwin  Mounger filed a supplemental bill alleging that since the filing of their original bill setting up the indebtedness of the Alabama Fidelity Mortgage  Bond Company to them, and the indebtedness of the Delta Insurance  Realty Agency and Shelby S. Steele, to said Alabama Fidelity Mortgage  Bond Company, they had learned that the Fourth National Bank of Montgomery, Ala., claimed to own the promissory notes executed by the Delta Insurance  Realty Agency and Steele, and complainants prayed that said Fourth National Bank be made a party defendant to the suit.
The Fourth National Bank was a foreign corporation of the state of Alabama. Publication was made for three weeks in a daily newspaper, in Greenwood, for the defendants, and for the Fourth National Bank, and summons was issued commanding A.F. Gardner to appear as agent of the Fourth National Bank and answer the suit. A.F. Gardner was merely an attorney for the Fourth National Bank, and was, at the time, endeavoring to collect, by suit in another court, notes aggregating one thousand five hundred dollars involved in the litigation between Gwin  Mounger and the Delta Insurance  Realty Agency and Steele.
The only question presented on the appeal is whether or not service of the summons on A.F. Gardner, as attorney for the Fourth National Bank of Montgomery, Ala., who was its attorney, for the purpose only of suing on three notes for the bank in another court, is such *Page 16 
service on a foreign bank as would give the court jurisdiction to proceed to judgment against the bank.
It also appears from the record that this foreign bank, the Fourth National Bank, had not been "found doing business in this state," because the only business the bank had in this state was the suit for the collection of the three notes. This, certainly, was not doing business in this state.
The summons was addressed to A.F. Gardner, agent of the Fourth National Bank. This form of summons was irregular, because the form prescribed by law is that the corporation be summoned by name, and service be had on its agent; but we pretermit a discussion of this question, because not necessary to do so.
We do not think that, under sections 4093, 4094, Hemingway's Code, the court obtained jurisdiction to proceed against the Fourth National Bank, of Montgomery, Ala., and the lower court properly so held.
A.F. Gardner, who was acting as attorney for the Fourth National Bank of Montgomery, Ala., in the collection of three notes, was not an "agent of said corporation found within the county where the suit was brought," etc.
An attorney who is merely representing a foreign client in the collection of debt in a court of this state is not an agent of such foreign corporation, upon whom service in another suit may be served. Said section 4094 cannot be construed to have any such meaning.
In order to get jurisdiction over a foreign corporation by service of process upon any of its agents, the person served as agent must, in fact, be agent of the corporation, and not merely an attorney in some particular piece of litigation.
A.F. Gardner was not agent within the meaning of the statute. Therefore no jurisdiction was obtained over the Fourth National Bank of Montgomery, Ala., and the ruling of the lower court was correct, and the decree is affirmed.
Affirmed. *Page 17